DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification, in the submission dated 3/27/19, are acknowledged and accepted.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length is fewer than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 16 and 24, the limitation “the expanding optical system and/or the projection lens is formed by a holographic optical element” is problematic.  It is unclear if the elements are manufactured by a process using a holographic element or if the elements comprise a holographic optical element.  The specification at pages [0014-0015] indicates that the optical function is stored in a holographic film so that the elements are formed as a holographic optical element.  For purposes of examination, and consistent with the specification at pages [0014-0015], the limitation will be interpreted as “the expanding optical system and/or the projection lens is formed as a holographic optical element.”  
Claims 17-23, 30 are dependent on claim 16 and inherit at least the same deficiencies as claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 24-30, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 6,584,052).
Consider 16, Phillips discloses (e.g. figure 2A) an optical element for a lidar system, comprising:
an expanding optical system (44, lens); and 
a projection lens (42, lens);
wherein the expanding optical system and/or the projection lens is formed as a holographic optical element (the lens system can be made from one or more holographic elements) [col. 5, line 60 to col. 6, line 10].
Consider claim 17, Phillips discloses an optical element, wherein the holographic optical element of the expanding optical system and/or the holographic optical element of the projection lens are configured such that an f-number of the projection lens is smaller than one (note: N=f/D- as shown in figure 2A, the entrance pupil is greater than the focal length so N is less than 1) [col. 6, lines 11-21].

Consider claim 19, Phillips discloses an optical element, wherein the holographic optical elements of the expanding optical system and of the projection lens are configured such that a distance between the expanding optical system and the projection lens is minimized (see figure 2A, the lenses are configured such that a size is minimized in conjunction with the design constraints).
Consider claim 20, Phillips discloses an optical element, wherein the holographic optical element includes a defined number of a plurality of optical functions per layer (the system has a defined number of optical functions) [col. 6, lines 2-10].
Consider claim 24, Phillips discloses a lidar system, comprising:
an optical element, including:
an expanding optical system (44, lens); and 
a projection lens (42, lens);
wherein the expanding optical system and/or the projection lens is formed as a holographic optical element (the lens system can be made from one or more holographic elements) [col. 5, line 60 to col. 6, line 10].
Consider claim 25, Phillips discloses a method for producing an optical element for a lidar system, the method comprising:
providing an expanding optical system (see figure 2A, lens 44); and 
providing a projection lens (46, lens);

Consider claim 26, Phillips discloses a method, wherein a holographic optical element of the expanding optical system and/or a holographic optical element of the projection lens is configured such that a dimension of the projection lens orthogonal to the beam path is minimized (see figure 2A, the lenses are configured such that a size is minimized in conjunction with the design constraints).
Consider claim 27, Phillips discloses a method, wherein the holographic optical element includes one optical function per layer (the system has a defined number of optical functions) [col. 6, lines 2-10].
Consider claim 28, Phillips discloses a method, wherein the holographic optical elements of the expanding optical system and of the projection lens are configured such that a distance between the expanding optical system and the projection lens is minimized (see figure 2A, the lenses are configured such that a size is minimized in conjunction with the design constraints).
Consider claim 29, Phillips discloses a method, wherein the holographic optical element includes a defined number of a plurality of optical functions per layer (the system has a defined number of optical functions) [col. 6, lines 2-10].
Consider claim 30, Phillips discloses a method, wherein at least one optical element is in a lidar sensor (the scanner can be used for a LIDAR application) [col. 1, lines 7-24].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 6,584,052) in view of Popovich et al. (US 10,145,533).
Consider claim 21, Phillips does not the holographic materials are polymer-based materials.  Phillips and Popovich are related as devices utilizing holographic materials.  Popovich discloses holographic materials selected from polymer-based materials (holograms can be formed in a polymer dispersed liquid crystal material) [col. 2, lines 15-57].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Phillips, to utilize polymer materials, as taught by Popovich, in order to form switchable devices that are modifiable depending on device operation.
Consider claim 22, Phillips discloses an optical element, wherein the holographic optical elements of the expanding optical system and of the projection lens include holographic elements (the lens system can be made from one or more holographic elements) [col. 5, line 60 to col. 6, line 10].  However, Phillips does not explicitly disclose that the holographic elements are films. Popovich discloses holographic materials selected from polymer-based material thin films (holograms can be formed in a polymer dispersed liquid crystal material) [col. 2, lines 15-57].  It would have been obvious to a 
Consider claim 23, the modified Phillips reference discloses an optical element, wherein the holographic films are laminated onto surfaces situated opposite one another of a carrier material (multiples ESBGs, see figure 11) [col. 10, lines 13-61 of Popovich].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872